

115 HR 6749 IH: National Collegiate Athletics Advancement Act of 2018
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6749IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide protections for amateur and professional athletes, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the National Collegiate Athletics Advancement Act of 2018 or the NCAA Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Athletes enrolled in institutions of higher education
					Sec. 10. Enforcement.
					Sec. 11. Amateurism.
					Sec. 12. Scholarships.
					Sec. 13. Returning athlete scholarships.
					Sec. 14. Student-athlete work opportunity.
					Sec. 15. Student-athlete injury coverage.
					Title II—Collective bargaining agreements
					Sec. 21. Collective bargaining agreements in professional sports.
					Title III—General provisions
					Sec. 31. Annual report.
					Sec. 32. Definitions.
				
			IAthletes enrolled in institutions of higher education
 10.EnforcementSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
				
 (30)The institution will comply with the requirements of title I of the NCAA Act of 2018.. 11.Amateurism (a)In generalExcept as provided in subsection (b), an institution of higher education may not restrict, or be a member of an intercollegiate athletic association that restricts amateur athletes from participating in amateur sports.
 (b)RestrictionsSubsection (a) shall not apply to restrictions with respect to— (1)performance enhancement drugs;
 (2)controlled substances which are illegal under the State laws in which the institution is located; (3)educational requirements; or
 (4)student code violations. 12.Scholarships (a)Freshmen scholarship requirements (1)In generalIn the case of a student described in paragraph (2), an institution of higher education may only provide a scholarship for at least 2 concurrent academic years.
 (2)Student describedA student described under this paragraph is a student who— (A)participates as an athlete in a collegiate revenue-generating sport;
 (B)is an incoming freshman at such institution; and (C)does not transfer to such institution from another institution of higher education.
						(b)Other student athletes
 (1)In generalIn the case of a student described in paragraph (2), an institution of higher education may only provide a scholarship for at least 1 academic year.
 (2)Student describedA student described in this paragraph is a student who— (A)participates as an athlete in a collegiate revenue-generating sport; and
 (B)is not a recipient of a scholarship under subsection (a). (c)Amount of scholarshipThe amount of a scholarship under subsection (a) or (b) shall be equal to the cost of attendance for the institution awarding such scholarship, as determined under section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (d)RevocationAn institution of higher education may only revoke a scholarship under subsections (a) and (b) if the recipient of such scholarship—
 (1)elects to withdraw from participating in the collegiate revenue-generating sport; (2)fails to complete mandatory time with respect to such sport;
 (3)is not an amateur athlete; (4)violates the student code of conduct of the institution of higher education; or
 (5)has a GPA or academic performance below the standard for student athletes of the institution of higher education.
					13.Returning athlete scholarships
 (a)Associates degreeIn the case of a student that received a scholarship from an institution of higher education under subsection (a) or (b) of section 12 and attended such institution for a period of less than 2 academic years, such institution of higher education shall provide a needs-based scholarship to such student to complete the minimum coursework necessary to obtain an associate degree.
 (b)Bachelor's degreeIn the case of a student that received a scholarship from an institution of higher education under subsection (a) or (b) of section 12 and attended such institution for a period of 2 or more academic years, such institution of higher education shall provide a needs-based scholarship to such student to complete the minimum coursework necessary to obtain a bachelor's degree.
 (c)Full-Time studentsAn institution of higher education may require a returning student described in subsection (a) or (b) to attend such institution full-time.
 (d)Needs-Based scholarshipIn this section, the term needs-based scholarship means the amount equal to— (1)the cost of attendance for a student (as defined in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll)); minus
 (2)the lesser of the following: (A)The expected family contribution for such student if such contribution was determined under section 475 of the Higher Education Act of 1965 (20 U.S.C. 1087oo).
 (B)The expected family contribution for such student if such contribution was determined under section 476 of the Higher Education Act of 1965 (20 U.S.C. 1087pp).
 (C)The expected family contribution for such student if such contribution was determined under section 477 of the Higher Education Act of 1965 (20 U.S.C. 1087qq).
						14.Student-athlete work opportunity
 (a)In generalAn institution of higher education that provides a scholarship under subsection (a) or (b) of section 12 to a student shall require that such student report to such institution any potential paid work opportunity such student intends to accept, before accepting such work opportunity.
 (b)Review of work opportunityIn the case of a work opportunity reported pursuant to subsection (a), an institution shall— (1)approve or deny such opportunity not later than 14 days after receiving such report; and
 (2)deny such opportunity only if accepting such opportunity— (A)would nullify the amateur status of such student; or
 (B)would prohibit the student from fulfilling mandatory time commitments for the sport for which the student received a scholarship under subsection (a) or (b) of section 12.
 (c)Effect of denialIn the case of a denial of an opportunity reported to an institution of higher education pursuant to subsection (a), if a student accepts such opportunity, the institution may revoke the scholarship under subsection (a) or (b) of section 12 of such student.
				15.Student-athlete injury coverage
 (a)In generalIn the case of a student at an institution of higher education who participates as an athlete in a collegiate revenue-generating sport, such institution shall ensure that such student is provided, at no cost to such student, coverage for any medical costs incurred by such student with respect to any injury attributable to participation in such sport. Such institution shall serve as the primary payor with respect to such costs in lieu of any benefits such student may have under health insurance coverage or a group health plan (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)).
 (b)Effective dateThe requirement specified in subsection (a) shall apply with respect to students participating in a collegiate revenue-generating sport on or after the date that is 180 days after the date of the enactment of this Act.
				IICollective bargaining agreements
 21.Collective bargaining agreements in professional sportsA collective bargaining agreement between a professional sports league and a professional players’ association entered into after the date of the enactment of this Act shall allow adults to enter the collective bargaining agreement at the same level as other adults with the same experience level in such professional sports league.
			IIIGeneral provisions
 31.Annual reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of Education shall provide each institution of higher education with a collegiate revenue-generating sport a report of the responsibilities of such institutions with respect to players participating in the collegiate revenue-generating sport.
 32.DefinitionsIn this Act: (1)AdultThe term adult means a person that is at least 18 years old.
 (2)Amateur athleteThe term amateur athlete means an athlete that participates in a sport who has not— (A)entered into a contract with a professional team with respect to such sport;
 (B)received a salary with respect to such sport; (C)received earnings (not including scholarships) related to the participation in such sport; or
 (D)received compensation from an agent representing or attempting to represent such athlete in such sport.
 (3)Collegiate revenue-generating sportThe term collegiate revenue-generating sport means men’s basketball or men’s football offered by an institution of higher education for which such institution participates in a qualified league.
 (4)Institution of higher educationThe term institution of higher education means an institution described in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (5)Qualified leagueThe term qualified league means— (A)division 1, football bowl subdivision, autonomy schools; and
 (B)any sports league comprised of at least 6 participating institutions of higher education in which at least 66 percent or greater of the revenues from a sport offered by such institutions exceed the expenses in that sport in each of the two most recently reported years.
 (6)Professional sports leagueThe term professional sports league means— (A)the National Hockey League;
 (B)the National Football League; (C)the National Basketball Association;
 (D)Major League Baseball; and (E)Major League Soccer.
 (7)Professional players associationA group of professional sports league players that are represented by a collective bargaining agreement with a professional sports league.
				